Name: 93/81/Euratom, ECSC, EEC: Decision amending the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, annexed to Council Decision 76/787/ECSC, EEC, Euratom of 20 September 1976
 Type: Decision
 Subject Matter: electoral procedure and voting;  EU institutions and European civil service
 Date Published: 1993-02-09

 Avis juridique important|31993D008193/81/Euratom, ECSC, EEC: Decision amending the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, annexed to Council Decision 76/787/ECSC, EEC, Euratom of 20 September 1976 Official Journal L 033 , 09/02/1993 P. 0015 - 0015DECISION amending the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, annexed to Council Decision 76/787/ECSC, EEC, Euratom of 20 September 1976(93/81/Euratom, ECSC, EEC) THE COUNCIL, Having regard to Article 21 (3) of the Treaty establishing the European Coal and Steel Community, Having regard to Article 138 (3) of the Treaty establishing the European Economic Community, Having regard to Article 108 (3) of the Treaty establishing the European Atomic Energy Community, Having regard to the resolution of the European Parliament of 10 June 1992, and in particular point 4 thereof (1), Intending to give effect to the conclusions of the European Council in Edinburgh on 11 and 12 December 1992 concerning the allocation of the seats of the European Parliament, as from 1994, to take account of the unification of Germany and enlargement in prospect, HAS LAID DOWN the following amendments to the Act which is annexed to Council Decision 76/787/ECSC, EEC, Euratom of 20 September 1976 (2) and which was amended by Article 10 of the Act of Accession of Spain and Portugal to the European Communities, and recommends them to the Member States for adoption in accordance with their respective constitutional requirements, Article 1 Article 2 of the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, which is annexed to Council Decision 76/787/ECSC, EEC, Euratom of 20 September 1976 and which was amended by Article 10 of the Act of Accession of Spain and Portugal to the European Communities, shall be replaced by the following: 'Article 2 The number of representatives elected in each Member State shall be as follows: Belgium 25 Denmark 16 Germany 99 Greece 25 Spain 64 France 87 Ireland 15 Italy 87 Luxembourg 6 Netherlands 31 Portugal 25 United Kingdom 87.' Article 2 The Member States shall notify the Secretary-General of the Council of the European Communities without delay of the completion of the procedures necessary in accordance with their respective constitutional requirements for the adoption of the provisions of Article 1. The said provisions shall enter into force on the first day of the month following receipt of the last of these notifications. They shall be applied for the first time at the elections to the European Parliament to be held in 1994. Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall enter into force on the day of its publication. Done at Brussels, 1 February 1993. For the Council The President N. HELVEG PETERSEN (1) OJ No C 176, 13. 7. 1992, p. 72. (2) OJ No L 278, 8. 10. 1976.